Citation Nr: 0218251	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether the veteran is competent to handle disbursement of 
Department of Veterans Affairs (VA) funds.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a   rating decision of a regional office (RO) 
of VA.  The RO confirmed and continued is determination 
that the veteran is incompetent to handle disbursement of 
VA funds.  


REMAND

The veteran submitted his notice of disagreement to the 
above-cited rating decision in October 2000.  In his 
notice of disagreement, he requested a personal hearing.  
The RO has not responded to that request. 


Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for 
the requested personal hearing.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




